ORDER

PER CURIAM.
Marion Simpson (“Tenant”) appeals the entry of summary judgment in favor of Jefferson County Land & Development Company, Inc., d/b/a Twin Lakes Mobile Home Park (“Landlord”). Tenant alleges that the trial court erred in granting summary judgment because Landlord is responsible for injuries she received from a dog owned by one of its other tenants. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).